DETAILED ACTION
Claims 1-2, 4, 6-7, and 15-19 were rejected in the Office Action mailed 08/17/2021. 
Applicant filed a request for continued examination and amended claim 1 on 11/17/2021. 
Claims 1-8, 10, and 15-19 are pending, of which claims 3, 5, 8, and 10 are withdrawn. 
Claims 1-2, 4, 6-7, and 15-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-7, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “a DSC melting temperature greater than about 128ºC, measured in accordance with ASTM 3418-12” in lines 5-6. The only mention of melting point for the semi-crystalline propylene polymer in the Specification is in Table 1 on page 23. Olefin 1 Olefin 1 possesses a melting point of 128ºC, Olefin 2 possesses a melting point of 139ºC, and L-MODU S-400 possesses a melting point of 78ºC. Olefin 1 and Olefin 2 are co-polymers and L-MODU S-400 is a homo-polymer. While the Specification provides support for the semi-crystalline propylene co-polymer possessing a melting point of 128ºC or 139ºC, there is no support in the specification for the semi-crystalline propylene co-polymer possessing a melting point less than 128ºC or greater than 139ºC, which is included in the broad recitation of “greater than about 128ºC” in claim 1 (emphasis added). The Specification provides support for the semi-crystalline propylene homo-polymer possessing a melting point of 78ºC, however there is no support in the specification for the semi-crystalline propylene homo-polymer possessing a melting point of greater than 128ºC. 
It is noted in response to the restriction requirement mailed 08/20/2019 Applicant elected the semi-crystalline propylene polymer is a homopolymer, the heat of fusion of the semi-crystalline propylene polymer is between 4 J/g and 6 J/g, and the viscosity of the semi-crystalline propylene polymer @ 200ºC is between 2 Pa.s and 8 Pa.s for examination on 10/21/2019. In view of Table 1 on page 23 of the specification, the heat of fusion and viscosity elected for examination are properties possessed by the elected semi-crystalline propylene homopolymer. The only mention of the melting point of the semi-crystalline propylene homopolymer in the specification is L-MODU S-400 possessing a melting temperature of 78ºC in Table 1 on page 23. Therefore, the new limitation “a DSC melting temperature greater than about 128ºC, measured in accordance with ASTM 3418-12” in claim 1 excludes the elected species. 
Regarding dependent claims 2, 4, 6-7, and 15-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
Response to Arguments
In view of the amendments to claim 1 and applicant’s remarks filed 11/17/2021 on pages 5-6, it is agreed the previous 35 U.S.C. 103 rejections to do not meet the presently claimed. Therefore, the previous 35 U.S.C. 103 rejections are withdrawn. However, the amendment necessitates a 35 U.S.C. 112(a) rejection, as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789